Citation Nr: 1000970	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-17 917	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease (DJD) of the right patellofemoral 
joint.

2.  Entitlement to an initial compensable rating for residual 
scarring from arthroscopic surgery.

3.  Entitlement to an effective date earlier than September 
2, 2005, for the 10 percent rating for the DJD of the right 
patellofemoral joint.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1984 to November 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
That decision increased the rating for the Veteran's 
right knee disability (DJD of the patellofemoral joint) from 
noncompensable, i.e., 0 percent to 10 percent retroactively 
effective from September 2, 2005, the date of receipt of his 
claim for a higher rating for this condition.  The RO 
also granted service connection for residual arthroscopic 
scarring and assigned a separate 0 percent initial rating, 
also retroactively effective from September 2, 2005.  The 
Veteran appealed for an even higher rating for the DJD in his 
right patellofemoral joint.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (indicating it is presumed he is seeking the 
highest possible rating unless he expressly indicates 
otherwise).  He also appealed for a higher initial rating for 
the residual arthroscopic scarring.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  As well, he appealed for an 
effective date earlier than September 2, 2005, for the 
increase in the rating for the DJD in his right 
patellofemoral joint to the 10-percent level.

As support for his claims, the Veteran testified at a hearing 
at the RO in April 2009 before a local Decision Review 
Officer (DRO).  The Veteran also more recently testified at 
another hearing at the RO in October 2009, this time before 
the undersigned Veterans Law Judge of the Board, also 
commonly referred to as a Travel Board hearing.  




FINDINGS OF FACT

1.  At a November 2005 VA examination, the Veteran had 
limitation of flexion of his right knee to 125 degrees, with 
pain on movement.  There was no limitation of extension, so 
he had normal or full extension, and no pain on movement in 
that direction.  The examiner diagnosed degenerative disease 
of the right knee, confirmed by X-ray findings.

2.  At a more recent January 2009 VA examination, the Veteran 
had only slightly less flexion - to 110 degrees, even 
considering his pain.  However, his extension was limited to 
20 degrees with consideration of his pain, so no longer 
normal or full extension.  X-rays were negative.

3.  There is no objective evidence of subluxation or lateral 
instability in this knee.

4.  The Veteran's right knee scar from his arthroscopic 
surgery is superficial, stable, and measures less than 39 
square centimeters.  There is no objective evidence that the 
scar is painful or tender on examination.  It also does not 
cause any associated limitation of motion or function.

5.  A December 1986 rating decision that granted service 
connection for the Veteran's right knee disability (at the 
time characterized as retro-patellar pain syndrome with plica 
syndrome) and assigned an initial 0 percent rating is 
final and binding on him based on the evidence then of 
record.  The RO correctly sent him a January 1987 notice of 
his rights to appeal that decision, including concerning the 
initial rating he had received for this disability, and it is 
presumed he received that notice since it was sent to his 
then current address of record and not returned as 
undeliverable.

6.  Following that December 1986 final and binding denial of 
a higher initial rating for this disability, there were no 
informal or formal claims for an increased rating for this 
disability until September 2, 2005, the current effective 
date for the higher 10 percent rating the Veteran now has for 
this disability (which is now characterized as DJD of the 
patellofemoral joint).


CONCLUSIONS OF LAW

1.  From September 2, 2005 to January 28, 2009, the criteria 
are not met for a rating higher than 10 percent for the 
Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257-5263 (2009).

2.  Since January 29, 2009, the criteria also are not met for 
a rating higher than 10 percent for the Veteran's right knee 
disability, including on the basis of his limited flexion.  
But during this period, the criteria are met for a separate 
30 percent rating for limitation of extension.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5010, 5257-5263 (2009).

3.  The criteria are not met for an initial compensable 
rating for the associated scarring.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10; 4.118, DCs 
7801, 7802, 7803, 7804, 7805 (2008); 4.118, DCs 7801, 7802, 
7804, 7805 (2009).

4.  The criteria also are not met for an effective date 
earlier than September 2, 2005, for the assignment of the 
higher 10 percent rating for the DJD of the right 
patellofemoral joint.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400, 4.1-4.7, 4.21, 4.71a, 
DCs 5003, 5010, 5257-5263 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability and the effect that such worsening 
or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2005 and April 2009.  These letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the April 2009 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the claims in the 
May 2009 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.  So the timing defect 
in the provision of that notice, since it was after the 
initial adjudication of the claims, has been rectified.

Moreover, in cases, as here, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 491, 500 (2006).  Thus, as the Veteran's 
claim for a higher initial rating for his right knee scar was 
appealed directly from the initial rating assigned following 
the granting of service connection, no further § 5103(a) 
notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess supra.  Nevertheless, as mentioned, 
the April 2009 letter complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
this claim, so not just the claim as it arose in its initial 
context.

Concerning the earlier-effective-date claim for the higher 10 
percent rating for the underlying right knee disability (DJD 
of the patellofemoral joint), no letters satisfying the 
notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to 
the Veteran.  But keep in mind that his appeal is for an 
earlier effective date, the final downstream element of his 
claim, which initially arose in the context of him trying to 
establish his underlying entitlement to a higher rating for 
this disability, since granted.  Moreover, the record does 
not include correspondence from VA notifying him of the 
VCAA's notice-and-duty-to-assist provisions specifically 
regarding his downstream earlier effective date claim, to 
include the duty imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) requiring VA to explain what evidence 
will be obtained by whom - him or VA.  See also Pelegrini, 
18 Vet. App. 112; Quartuccio, 16 Vet. App. 187.  See, too, 
Huston v. Principi, 17 Vet. App. 195 (2003) (indicating 
proper VCAA notice requires apprising him that evidence of an 
earlier-filed claim, which did not become final and binding 
on him based on the evidence then of record, is needed to 
substantiate his claim for an earlier effective date).

Nevertheless, as mentioned, in Goodwin v. Peake, 22 Vet App 
128 (2008), the Court held that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim already has been substantiated.  See, too, Dingess, 
19 Vet. App. at 490.  Thereafter, once a 
notice of disagreement (NOD) has been filed, for example 
contesting the rating assigned (or, in this particular case, 
higher rating assigned as insufficient), the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran received this required notice concerning the 
downstream effective date element of his claim in the April 
2007 SOC and May 2009 SSOC, as well as general notice in the 
April 2009 Dingess notice.  See again Huston v. Principi, 17 
Vet. App. 195 (2003).

VA also has a duty to assist the Veteran in developing his 
claims.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); 38 C.F.R. § 20.1102 (2009).  The RO arranged for 
VA compensation examinations for his right knee DJD and scar 
disabilities.  He and his representative also submitted 
personal statements and testified at a DRO hearing in April 
2009 and more recently at a Travel Board hearing in October 
2009.  Significantly, they have not identified, and the 
record does not otherwise suggest, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  

The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2009).  Here, the VA compensation examinations of 
the Veteran's service-connected right knee DJD and scar were 
in November 2005 and January 2009, so relatively recently.  
Consequently, another examination to evaluate the severity of 
these disabilities is not warranted because there is 
sufficient evidence, already of record, to fairly decide 
these claims insofar as assessing the severity of these 
conditions.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  This is especially true since 
the Board is increasing the rating for the DJD in the 
Veteran's right patellofemoral joint because of his limited 
extension - and, indeed, it has been sufficiently limited to 
warrant a higher rating effectively since his VA compensation 
examination on January 29, 2009.



Further, there is no need to obtain the report of a CIA 
employment examination regarding this knee, which the Veteran 
says he had many years prior in 1992.  
38 C.F.R. § 3.159(c)(2) and (c)(3); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 
204 (1997).  This is because he admittedly did not file a 
resultant claim with VA within one year of that examination, 
so as to potentially change the effective date of his higher 
rating for this disability.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997) (discussing the three possible effective 
dates that may be assigned depending on the facts of the 
case:  (1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 
(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Therefore, no further notice or assistance to the Veteran is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Analysis-Entitlement to a Rating Higher than 10 Percent 
for Right Knee DJD

The Veteran currently has a 10 percent rating for the DJD, 
i.e., arthritis in this knee with associated limitation of 
motion on flexion under DCs 5003-5260.  This rating, up from 
the initial 0 percent, has been in effect since September 2, 
2005, the date of receipt of his claim for a higher rating.

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, followed by a hyphen, with the residual condition 
listed last.  38 C.F.R. § 4.27 (2009).  Thus, the Veteran's 
disease of degenerative arthritis of the right knee, under DC 
5003, is evaluated for limitation of flexion of the knee 
under DC 5260.  See 38 C.F.R. § 4.71a, DC 5003 (2009).  
The adjudicator also considers the extent there is limitation 
of extension under DC 5261.

The Veteran, as mentioned, is not appealing the initial 0 
percent rating assigned in a previous RO decision in December 
1986, so the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, that said, the Court recently held that in 
determining the "present level of disability" for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from one year before the claim was filed - so in 
this case, September 2004 - until VA makes a final decision 
on the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In this regard, the Veteran reports that he was provided a 
physical examination of his right knee back in 1992, as part 
of a CIA job application.  And he was allegedly denied that 
position based upon knee impairment found during that 
examination.  Ordinarily, when VA is put on notice of the 
existence of relevant medical records from another federal 
agency, VA must try and obtain these records before deciding 
the appeal as part of the duty to assist.  See 38 C.F.R. § 
3.159(c)(2) and (3) (2009); see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 
204 (1997).  As mentioned, though, this appeal for a higher 
rating for this disability stems from a September 2005 claim, 
so the relevant temporal focus is from only September 2004 
(i.e., one year prior to this claim).  See again Hart, supra.  
See also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Since the 1992 CIA examination record is from several years 
earlier - indeed, more than a decade earlier, it falls 
outside the scope of this present appeal for a higher rating 
for this disability.

Turn back now to the applicable statutes and regulations, 
degenerative arthritis (hypertrophic or osteoarthritis), when 
substantiated by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved - which, here, are 
DC 5260 for limitation of flexion and DC 5261 for limitation 
of extension.  When the limitation of motion of the specific 
joint or joints involved is noncompensable (i.e., 0 percent) 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Moreover, under Diagnostic Code 5003, in the absence 
of limitation of motion, a 10 percent rating is warranted 
where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A higher 20 
percent rating requires X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  For purposes of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants 
a 30 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; flexion limited to 45 degrees warrants a 
10 percent rating; and flexion limited to 60 degrees warrants 
a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 5 degrees 
warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  



Under DC 5257, "other" knee impairment - including 
recurrent subluxation or lateral instability, warrants a 10 
percent rating if resulting in slight disability, 
a 20 percent rating for moderate disability, and a 30 percent 
rating if it is severe.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2009) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The 
General Counsel subsequently clarified in VAOPGCPREC 9-98 
(August 14, 1998) that for a knee disability rated under DC 
5257 to warrant a separate rating for arthritis based on X-
ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  VA's 
General Counsel further explained that, if a Veteran has a 
disability rating under DC 5257 for instability of the knee, 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.

More recently, VA's General Counsel additionally held that 
separate ratings may be assigned, as well, for limitation of 
knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not 
show the Veteran has any of these other conditions.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  For example, the mere fact that he continues to 
have range of motion in his knee, albeit not normal range of 
motion (especially, as will be explained, on extension), 
in turn means that, by definition, his knee is not ankylosed.  
Ankylosis is the complete immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].



A.  Period from September 2, 2005 (Actually One Year Prior) 
to January 28, 2009

Upon review of the probative and competent medical evidence 
of record during this period of the appeal, the Board finds 
that a rating in excess of the existing 10 percent for the 
Veteran's service-connected right knee disorder is not 
warranted.  The most important competent evidence during this 
period comes from the November 2005 VA examination report, 
which diagnosed the Veteran with degenerative disease of the 
right knee after X-ray findings showed degenerative arthritic 
changes.  The examiner indicated, however, there was "little 
impact on [the Veteran's] usual occupation" as he had a 
sedentary job.  Range of motion testing revealed full 
extension, so to 0 degrees, without any pain on motion.  
And flexion was only slightly limited, to 125 degrees, with 
pain not occurring until after 125 degrees (keeping in mind 
that normal flexion is just marginally greater, to 140 
degrees).

So even considering the extent of the pain associated with 
his arthritis, the Veteran did not have any resultant 
limitation of extension during this period so as to warrant a 
compensable rating under DC 5261.  Notably, for even the 
minimum compensable rating of 10 percent under this code, 
extension must be restricted to at least 10 degrees, and it 
clearly was not according to the VA compensation examiner .  
Indeed, since the Veteran had completely full (i.e., entirely 
normal) extension to 0 degrees, again, even considering his 
pain, it was not sufficiently limited to warrant even the 
most minimum 0 percent rating under this code, requiring 
extension limited to 5 degrees.  And there was no pain on 
extension, precluding a minimum compensable rating of 10 
percent on the basis of painful extension motion due to the 
degenerative arthritis.

Concerning flexion, a higher 20 percent rating under DC 5260 
requires flexion limited to 30 degrees, and there is simply 
no objective clinical evidence to document such limitation of 
flexion.  In fact, the Veteran's limitation of flexion to 125 
degrees (again, even considering his pain) is still far 
greater than the 60 degrees' limitation needed for even the 
most minimum 0 percent rating under DC 5260.  

Significantly, the RO already explicitly considered his 
painful flexion in assigning a 10 percent rating in its 
January 2006 rating decision.  Indeed, read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991).  However, there is no basis for 
increasing the rating beyond the minimal compensable level of 
10 percent when, as here, the pain associated with the 
arthritis formed the basis of this minimum compensable rating 
because, without this consideration, the Veteran did not have 
the required limitation of motion to otherwise warrant this 
rating.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain, and DeLuca factors of functional loss, 
reasonably shown to be due to the Veteran's arthritis of the 
right knee, are contemplated in the currently assigned 
10 percent rating.  There is no indication that pain, due to 
disability of the right knee, causes functional loss greater 
than that contemplated by the 10 percent evaluation now 
assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.

The Board next also rejects a separate rating is due under 
Diagnostic Code 5257.  Although the Board notes his 
complaints of instability and locking in this knee, there are 
no objective findings by the examiner suggesting recurrent 
subluxation or lateral instability to warrant application of 
DC 5257.  Rather, to the contrary, the November 2005 VA 
examination report shows negative results for the Drawer and 
McMurray tests.  So there is no objective clinical evidence 
of instability or subluxation to substantiate the Veteran's 
subjective complaints.  



B.  Period Since January 29, 2009

During this ensuing period, marked by the January 29, 2009 VA 
examination report, the Veteran shows increased limitation of 
motion - especially on extension.  The January 2009 examiner 
found normal flexion of the right knee to 140 degrees, but 
which decreased to 110 degrees upon consideration of pain.  
And the examiner further found normal extension to 0 degrees, 
but which was restricted to 20 degrees upon consideration of 
pain.  The X-rays taken during that January 2009 
VA examination, however, were generally unremarkable.

The Board finds no evidence of limitation of flexion 
sufficient to further increase the Veteran's rating under DC 
5260, beyond its currently assigned 10 percent rating.  
Limitation of flexion to only 110 degrees does not even rise 
to a compensable level under DC 5260, let alone a higher 20 
percent rating.  As alluded to, painful flexion due to 
degenerative arthritis provided the basis for the 10 percent 
rating for the knee for the initial period.  DC 5003; 38 
C.F.R. § 4.59; Lichtenfels; 1 Vet. App. at 488.

Importantly, though, separate ratings may be assigned for 
limitation of flexion and limitation of extension of the same 
knee.  Specifically, where a Veteran has both a compensable 
level of limitation of flexion and a compensable level of 
limitation of extension of the same knee, the limitations 
must be rated separately to adequately compensate him for 
functional loss associated with injury to his leg and knee.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2005).  

During this period of the appeal, the Board finds evidence of 
limitation of extension to warrant a separate rating of 30 
percent under DC 5261.  Indeed, when pain was considered 
during the January 2009 VA examination, the Veteran's 
extension was restricted to 20 degrees, which in turn 
warrants a higher 30 percent rating.  See 38 C.F.R. § 4.71a, 
DC 5261.  But, even considering his pain and other complaints 
of functional limitation, the competent evidence does not 
show any basis for assigning an even higher 40 percent rating 
for limitation of extension because it was not restricted to 
the required 30 degrees (just, as mentioned, to 20 degrees).

There also is no indication of instability or subluxation in 
this knee during this additional period under consideration 
to otherwise warrant a separate rating under DC 5257.  The 
January 2009 examiner indicated the Veteran had no 
instability of the ligament or meniscus on examination.  The 
examiner also found no subluxation.  Examination further 
revealed no locking pain, genu recurvatum or crepitus, edema, 
effusion, weakness, redness, or heat and guarding of 
movement.  

Assigning a separate 30 percent rating for this knee, as of 
the January 2009 VA examination showing sufficient limitation 
of extension under DC 5261 to warrant this additional rating, 
is tantamount to "staging" the Veteran's rating under Hart.  
The Board cannot additionally "stage" this rating, however, 
because he has never had sufficient limitation of flexion to 
warrant a rating higher than 10 percent under DCs 5003-5260 
or instability and/or subluxation so as to warrant assigning 
an additional separate rating under DC 5257 - that is, aside 
from the separate rating for his limitation of extension 
under DC 5261.  See again Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a rating higher than 
10 percent for the right knee disability at any time from 
September 2005 to January 2009, or since, when considering 
only the arthritis and associated limitation of flexion.  
However, especially resolving all reasonable doubt in the 
Veteran's favor, a higher 30 percent rating has been 
warranted since the January 2009 VA examination for extension 
limited to 20 degrees when considering the pain associated 
with his arthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7.  So to this extent, the evidence supports the claim.



III.  Analysis-Entitlement to an Initial Compensable Rating 
for the Residual Arthroscopic Scarring

Since this claim arises from the Veteran's disagreement with 
the initial rating assigned following the grant of service 
connection, the Board finds that some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  This distinction mostly has become 
academic since the holding in Hart, requiring consideration 
of whether to "stage" a rating even when the claim at issue 
is for the more traditional increased rating (like the DJD 
claim just adjudicated).

The Veteran currently has a noncompensable rating for the 
right knee residual arthroscopic scarring, associated with 
arthritis in this knee, under DCs 5003-7805, effective from 
September 2, 2005, the date of receipt of his claim.  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, followed by a 
hyphen, with the residual condition listed last.  38 C.F.R. § 
4.27 (2009).  Thus, the Veteran's disease of degenerative 
arthritis of the right knee, under DC 5003, is evaluated for 
the residual condition of scarring under DC 7805.  See 38 
C.F.R. § 4.118, DC 7805 (2009).  

The schedular criteria by which skin disorders are rated were 
recently revised, effective October 23, 2008, so that it more 
clearly reflects VA policies concerning the evaluation of 
scars.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  
Under the current regulations, DC 7805 is evaluated by 
reference to DCs 7800, 7801, 7802, and 7804 (2009).  
Similarly, under the former regulations, DC 7805 was also 
evaluated by reference to limitation of function of the 
affected part, i.e., his right knee.  38 C.F.R. § 4.118 
(2008).  

Under the former regulations, a compensable disability rating 
is warranted for a scar that is deep or that causes limited 
motion in an area or areas exceeding 6 square inches (39 
square centimeters) (DC 7801); for a superficial scar that 
does not cause limited motion but which covers an area of 144 
square inches (929 sq. cm.) or greater (DC 7802); for an 
unstable, superficial scar (DC 7803); for a superficial scar 
that is painful on examination (DC 7804).  38 C.F.R. § 4.118 
(2008).

Quite significantly, the October 2008 revisions do not appear 
to effect any substantive changes to Diagnostic Codes 7801-
7805, such that would make them applicable to the Veteran's 
skin disorder.  Indeed, although DC 7803 was removed from the 
rating schedule by the October 2008 revisions, there is 
simply no medical evidence of record that his right knee 
scarring has ever been unstable.  See 38 C.F.R. § 4.118.  See 
also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  Rather, the January 2009 VA 
examiner found no instability of the scar.  And while DC 7800 
was also affected by the changes, that Diagnostic Code is 
similarly inapplicable under the prior or current 
regulations, since it deals with disfigurement and scars of 
the head, fack or neck.  Id.  Consequently, there is no need 
to assess which version of the regulations is more favorable 
to him.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).



The November 2005 VA examination report indicates the 
existence of right knee arthroscopy scars.  That examiner 
failed to provide further details of the severity of the 
scars, either in terms of their size, exact location, or 
whether they were causing any associated functional 
impairment in the knee, etc.  Therefore, the most pertinent 
medical evidence of record concerning the severity of these 
scars is provided by the January 2009 VA examiner.  The 
January 2009 VA examiner found the Veteran has a level scar 
at the anterior right knee, with an area of 1 cm by 0.5cm.  
The examiner found the scar had none of the following 
characteristics:  tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion.

So the objective findings do not indicate the scar is deep, 
since the January 2009 examiner assessed the scar as level, 
without adherence.  Indeed, Note One (1) of DC 7801 instructs 
that a deep scar is one associated with underlying soft 
tissue damage.  Here, there is no evidence of underlying soft 
tissue damage in the right knee in the area underneath the 
scar.  But, even assuming, but not conceding, for the sake of 
argument, that the scar is deep, then the area of the scar is 
still much smaller than the 39 square centimeters required 
for a compensable rating under DC 7801.  Further, since the 
scar actually appears to be a superficial scar, the Veteran 
also cannot meet the far greater area requirement of 929 
square centimeters for a compensable rating under DC 7802.  

Finally, the Board acknowledges the Veteran's testimony at 
his personal Board hearing that his scar is painful and 
tender to the touch.  However, the objective medical evidence 
fails to confirm these lay assertions.  There are simply no 
objective findings that the scar was painful on examination 
by the January 2009 VA examiner, precluding a compensable 
rating under DC 7804.  To the contrary, the VA examiner 
specifically found the scar to have no tenderness, 
undercutting the credibility of the Veteran's lay 
allegations.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence).  Consequently, 
neither the former regulations nor recent revisions afford 
the Veteran a compensable rating during the period on appeal.

The Veteran is competent, as a layman, to report on that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  But without the appropriate 
medical training and expertise, he is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
especially the severity of his service-connected scar given 
the findings of the VA compensation examiner.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007)

Since the Veteran's residual scar has never been more than 0-
percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  And as the preponderance 
of the evidence is against his claim for an initial 
compensable rating for this scar, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny this claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disability (the right knee 
disability, itself, or residual scar) has markedly interfered 
with his ability to work, meaning above and beyond that 
contemplated by his staged 10 and 30 percent schedular 
ratings for his right knee disability or his noncompensable 
disability rating for his right knee scar.  See 38 C.F.R. 
§ 4.1, indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).



The Veteran claims he did not pass a 1992 physical 
examination for a job with the CIA, but the VA examiner that 
more recently evaluated the Veteran in November 2005 
indicated there was "little impact on his usual occupation" 
as he now has a sedentary job.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily-if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).

IV.  Analysis-Entitlement to an Effective Date Earlier than 
September 2, 2005, for the 10 percent rating for the DJD of 
the 
Right Patellofemoral Joint

In the January 2006 decision from which this appeal ensued, 
the RO increased the rating for the DJD in the Veteran's 
right patellofemoral joint from 0 to 10 percent retroactively 
effective from September 2, 2005, on the premise that was the 
date of receipt of his claim for a higher rating.  During his 
recent October 2009 hearing he contended the effective date 
for this higher rating should be much earlier, back to his 
prior claim for this same disability in 1986 or thereabouts.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  However, if a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  



A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or VA issue, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a).

The pertinent criteria for the effective date of an award for 
an increase in disability compensation are found in 38 
U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. §§ 
3.400(o)(1), 3.400(o)(2) (2009).  However, 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating.  Otherwise the general default 
rule for earlier effective dates applies.  See 
38 C.F.R. § 3.400(o)(1) (2009); Harper v. Brown, 10 Vet App 
125, 126 (1997).  

Thus, three possible dates may be assigned depending on the 
facts of the case, in the context of claims for an earlier 
effective date for an increased rating:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2) (2009).

A rating decision becomes final and binding if the Veteran 
does not timely perfect an appeal of the decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  Previous determinations that are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  38 
C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened 
claim."  In order for the Veteran to be awarded an effective 
date based on an earlier claim, he or she has to show CUE in 
the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 
332, 340 (1995).  The issue of CUE in a specific prior RO or 
Board decision has not been raised by the Veteran and, 
therefore, is not before the Board at this time.  

Here, the date of receipt of the claim for a higher rating 
for his right knee disability, beyond the current 10 percent 
assigned, was September 2, 2005, the date stamped on the 
claim.  The Board's review of the record does not reveal any 
earlier claim for a higher rating for this disability.  
38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); Brannon, 12 Vet. 
App. 32, 35; Talbert, 7 Vet. App. at 356-57.  



Concerning this, the Veteran testified at his personal 
hearing that he had not received notice of his appellate 
rights after a prior, December 1986, rating decision that 
initially granted his claim for service connection for his 
right knee disability (as a residual of a right knee injury) 
and assigned an initial 0 percent rating effective from 
November 11, 1986, the day after his military service ended 
when he returned to life as a civilian.  Essentially, he is 
seeking an earlier effective date based upon his original 
application for service connection for this disability, 
which he filed in November 1986 immediately upon his 
discharge from service.

Contrary to his assertions, though, a review of the claims 
file reveals the RO mailed a letter to him in January 1987 
informing him of that December 1986 decision, including 
regarding the initial noncompensable (0 percent) rating that 
had been assigned for his right knee disability.  And 
importantly, the back side of that letter contained notice of 
his appellate rights, in the event he was dissatisfied with 
that initial rating and wanted to contest it by appealing for 
a higher initial rating.  There is nothing on file, however, 
indicating that December 1986 rating decision and January 
1987 notice were not mailed to his correct address of record.  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted only by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

Thus, the Board finds that the Veteran was properly and 
promptly notified of that December 1986 decision, and 
particularly concerning the 0 percent rating he had initially 
received for his right knee disability, as the record lacks 
clear evidence to rebut the presumption of administrative 
regularity.  His mere assertion that he did not receive that 
January 1987 notice letter is insufficient to rebut this 
presumption of regularity in the administrative process, and 
there has been no allegation or evidence of any CUE in that 
initial decision.  38 C.F.R. §3.105(a); Flash, 8 Vet. App. at 
340.

Consequently, his initial November 1986 claim simply cannot 
be considered as a viable basis on which to establish an 
earlier effective date.  That is to say, there is no basis 
for a free-standing earlier effective date claim from a 
matter addressed in a prior, final and binding, rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Board therefore finds that the Veteran did not perfect an 
appeal of the December 1986 rating decision assigning an 
initial noncompensable (i.e., 0 percent) rating for his right 
knee disability, though he since has received a higher rating 
for this disability.  That prior, December 1986, decision 
became final and binding many years prior to the increase in 
his rating for this disability.  See 38 C.F.R. § 20.302.  
Indeed, subsequent to the January 1987 notice of that 
decision, but before the September 2005 effective date 
assigned, he did not submit any communications or additional 
evidence whatsoever regarding the severity of this 
disability, including specifically in terms of why he 
deserved a higher rating.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Hence, when he submitted his September 2, 2005 statement 
regarding his right knee condition and how it had worsened 
and, therefore, deserved a higher rating, this constituted an 
entirely new claim for an increased rating.  Thus, 
it was only then, on September 2, 2005, when he filed this 
claim seeking greater compensation.  So, according to the 
holdings in Harper, the earliest effective date he can 
receive for his higher rating (since granted) is one year 
prior to his September 2, 2005 claim, and only then provided 
it is factually ascertainable within this immediately 
preceding one year that his disability had increased in 
severity to warrant a higher rating.  But there is no 
evidence of a factually ascertainable increase in disability 
(i.e., preceding the claim by a year or less) that could help 
establish entitlement to an earlier effective date.  38 
C.F.R. § 3.400(o)(2)).  

The Veteran's argument for an earlier effective date is 
partly trenched in the notion that his failing to pass a 
physical examination in 1992 for a job with the CIA, 
purportedly on account of his right knee disability, is 
reason and justification enough alone to assign an earlier 
effective date (if not back to his initial 1986 claim, then 
certainly at least back to that 1992 examination) .  See his 
November 2006 notice of disagreement (NOD) and June 2007 
substantive appeal (VA Form 9).



But even if he was indeed denied employment with the CIA in 
1992 as he is alleging, on account of his right knee 
disability, the more important and determinative point is 
that he still did not, in turn, file any claim with VA for 
increased compensation (i.e., a higher rating) for this 
disability within the next year, meaning sometime before one 
year later in 1993.  Thus, applying the general default rule 
for earlier effective dates, the effective date of an award 
for an increase in disability compensation, when more than 
one year prior to the claim, will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  This 
means the effective date must remain the later claim date of 
September 2, 2005, even if a far earlier date of entitlement 
was established in 1992 because the Veteran did not, in turn, 
file a VA claim within the next year.  Since obtaining the 
record of that examination cannot possibly help his claim for 
an earlier effective date, the Board need not obtain the 
report of that evaluation.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than September 2, 2005, for the award of the 10 percent 
disability rating for the right knee DJD.  And as the 
preponderance of the evidence is against this claim, there is 
no reasonable doubt to resolve in the Veteran's favor, and 
this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.




ORDER

From September 2, 2005 to January 28, 2009, the claim for a 
rating higher than 10 percent for the right knee disability 
(DJD of the patellofemoral joint) is denied.  

Also, since January 29, 2009, the claim for a rating higher 
than 10 percent for this disability, to the extent it is 
predicated on limitation of flexion, is denied.  However, a 
separate 30 percent rating is granted, as of that date, for 
limitation of extension, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for an initial compensable rating for the residual 
scar is denied.

The claim for an effective date earlier than September 2, 
2005, for the 10 percent rating for the DJD of the right 
patellofemoral joint also is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


